DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BENNETT (US 2011/0156493).
	Regarding claim 8, BENNETT discloses a method for realizing wireless charging (abstract, ¶ 0019), comprising steps of: 
 	carrying out voltage superposition on alternating-current electromagnetic induction signals output by at least two wireless charging receiving coils (¶ 0066-0071); 
 	converting alternating-current electrical signals obtained by superposition into direct-current electrical signals (¶ 0021); and 
 	charging a battery by means of the direct-current electrical signals (¶ 0047); and
 	detecting a magnetic induction intensity or magnetic induction intensities generated by one of more of the at least two wireless charging receiving coils; and determining that a criterion for stopping charging is met based on the magnetic induction intensity or the magnetic induction intensities, and stopping wireless charging (¶ 0073-0078).
Allowable Subject Matter
Claim 1-2, 4-7, 10-11, and 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 1, the prior art teaches a wireless charging receiving apparatus as described in the office action with mail date 3/18/2022 but fails to disclose “the apparatus further comprises a detection module, a decision-making module and a baseband processor which are connected sequentially, wherein the detection module is connected to one of the at least two wireless charging receiving coils, and is used to detect a magnetic induction intensity of the wireless charging receiving coil connected thereto; the decision-making module is used to determine that a criterion for stopping charging is met based on the magnetic induction intensity detected by the detection module and give the baseband processor a notice to stop wireless charging; and the baseband processor is connected to the voltage combination module, and is used to control the voltage combination module to stop wireless charging based on the notice given by the decision-making module”. It would not have been obvious to modify the prior art to arrive at the claimed invention. Regarding claims 2, 4-7, 10-11, and 13-16, these claims are dependent from claim 1 and are therefore allowable for the same reasons as independent claim 1.
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. In response to arguments that claim 8 recites similar features to claim 1, it is respectfully submitted that the scope of claim 8 is broader than the scope of claim 1. Independent claim 8 is amended to incorporate the limitations of dependent claim 9, and claims 8 and 9 were previously rejected under 102(a)(1) as anticipated by BENNETT. BENNETT discloses the limitations of determining a criterion for stopping charging is met based on the magnetic induction intensity as described in the rejection, and Applicant has not specifically commented on or argued against the cited portions of BENNETT relied upon in the rejection. The rejection is therefore maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        September 7, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 7, 2022